DETAILED ACTION
This is in response to amendment filed on February 11, 2022. Claims 1-20 are pending.
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
This case is allowed in light of the Terminal Disclaimer filed on February 11, 2022.
Regarding independent claims 1, 12 and 18, the closest art, Mohan (US 2015/0006470 A1) discloses a plurality of different data sources (abstract and ¶[0078], Mohan, i.e., metric catalog represent as multidimensional of data source) providing data including a plurality of data points stored in a plurality of storage devices (¶[0078], Mohan); at least one processor for processing data from each of the plurality of different data sources by processing dimensional and fact attributes from each of the plurality of data points wherein the fact attributes are measurable attributes of the data points and the dimensional attributes are descriptors of the fact attributes (step 780, Fig.7 and ¶[0025]-[0026], Mohan, i.e., computing measures for dimensions and dimension member in OLAP cube); and a database for storing the processed dimensional and fact attributes (¶[0025]-[0026], Mohan, i.e., metric catalog) from each of the plurality of data points as data in tables in a DataMart (¶[0068]-[0074], Mohan) and linking the fact attributes back to the provided data including the plurality of data points (¶[0068]-[0074], Mohan), wherein the data in the DataMart provides descriptors to access the linked provided data including the plurality of data points (¶[0070] and [0074], Mohan, i.e., data source descriptor is mapped to a cube specification of the MDX query. At 1345, the MDX query is generated as determined by the mappings of 1320, 1330, 1335, and 1340. At 1350, based on execution of the MDX query, a value of the metric is determined for the selected analysis dimension and data points). Aski et al. (US 2013/0238549 A1) discloses wherein the data in the database provides multiple frames (¶[0025]-[0026] and [0050], Aski, i.e. cube framework for use of model-based multidimensional analysis service cubes) of reference (¶[0056] and [0071], Aski) including at least two of people, places, objects, and events (¶[0044]-[0046], Aski, i.e., records, objects in tables “fact tables”) by accessing a fact table for one of the multiple frames of reference (¶[0046], [0052] and [0056]-[0058], Aski, i.e., Analytical processing cube corresponding to “multiple frames” provide access to data and dimension have its own specific set of attributes allowing control browsing corresponding to “provide access” the cubes) by providing access to the dimensional tables and to the accessed fact table and access the linked provided data (¶[0046], and [0056]-[0058], Aski) and linking the fact attributes back to the provided data including the plurality of data points (TABLE 5; ¶[0068]-[0070], Aski, i.e., linking between substituted dimension and the original dimension that linked to facts, Aski). However, the prior art fails to disclose or suggest the claimed provision “linking the fact attributes back to the provided data including the plurality of data points from the plurality of different data sources and providing multiple frames of reference including at least two of people, places, objects, and events by accessing a fact table for one of the multiple frames of reference by providing access to the dimensional tables providing descriptors to the accessed fact table and access the linked provided data including the plurality of data points” as claimed in conjunction with remaining claims provisions.
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Other Prior Art Made of Record
1. Lee et al. (US 10452992 B2) disclose interactive interfaces for machine learning model evaluations.
2. Steele et al. (US 10339465 B2) disclose optimized decision tree-based models.
3. Brueckner et al. (US 10318882 B2) disclose optimized training of linear machine learning models.
4. Dirac et al. (US 9672474 B2) disclose concurrent binning of machine learning data.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

February 26, 2022